DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 1, 2021.
Claims 1-20 are pending in this action. Claims 1 and 9 have been currently amended. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, and 16-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgazzar et al. (US 2013/0110494) in view of Nods (US 2008/0288241).
As per claim 1, Elgazzar discloses, a device comprising:

first language and, for each vocabulary word, a corresponding word in a second
language (Paragraph 0021, memory; Paragraph 0045, menu);
a display device (Paragraph 0019, display); and
a processor adapted to:
receive a plurality of words in the first language (Paragraphs 0019-0021, source
data);
translate the one or more selected words from the first language to the second language (Paragraph 0021).
Elgazzar does not explicitly discloses, “receive a sentence, select one or more words among the plurality of words, based on one or more predetermined criteria;
cause the display device to display a version of the sentence that includes at least one word in the first language and at least one word in the second language, wherein: 
one or more first words that are in the plurality of words and are not among the one or more selected words are displayed within the displayed sentence in the first language; and 
one or more second words that are in the plurality of words and are among the one or more selected words are replaced within the displayed sentence by respective translations in the second language and are not displayed within the displayed sentence in the first language”. However, Nada discloses:  

cause the display device to display a version of the sentence that includes at least one word in the first language and at least one word in the second language (Figs. 7 and 8, sumo and footy is a word in second language), wherein: 
one or more first words that are in the plurality of words and are not among the one or more selected words are displayed within the displayed sentence in the first language (Figs. 7 and 8); and 
one or more second words that are in the plurality of words and are among the one or more selected words are replaced within the displayed sentence by respective translations in the second language and are not displayed within the displayed sentence in the first language (Fig. 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Noda’s teaching in the invention of Elgazzar because Noda teaches his invention provide a multi-language exchange system for message in one language to another and relates more particularly, through exclusively, to an internet based multi-language exchange system (Paragraph 0001). 
As per claim 2, Elgazzar discloses, wherein the processor is further adapted to: receive from a user information specifying the first language and the second language (Paragraph 0045).
As per claim 3, Elgazzar discloses, wherein the processor is further adapted to: receive from the user a selection of a predetermined group of words; and select words 
As per claim 6, Elgazzar discloses, wherein the plurality of words are in one of: an email message, a tweet, a SMS message, an instant message, a text message, a web page, an article, a document, and a message posted on a social media platform (Paragraph 002).
As per 7, Elgazzar discloses, wherein the processor causes, for each of the one or more second words, a first version of the respective second word transliterated from the second language into a writing system associated with the first language, and a second version of the respective second word displayed in a writing system associated with the second language, to be displayed on the display device (Paragraphs 0027-0032).
As per claims 9-11, 14, 15, and 16, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-3 and 6-7, because the corresponding claims have similar limitations.

Allowable Subject Matter
Claims 17-20 are allowed over the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
December 7, 2021								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656